UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2172


JOHN WILLIAM BISHOP; DONNA J. BISHOP,

                Plaintiffs - Appellants,

          v.

COUNTY OF MACON, NORTH CAROLINA; MACON COUNTY SHERIFF’S
DEPARTMENT; ROBERT L. HOLLAND, Individually and in his
Official Capacity as Sheriff of Macon County; C. J. LAU,
Individually and in his Official Capacity as Deputy Sheriff
of Macon County; GARY GARNER; W. T. POTTS; OHIO CASUALTY
INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Max O. Cogburn, Jr.,
District Judge. (2:10-cv-00009-MOC-DLH)


Submitted:   June 29, 2015                    Decided:   July 9, 2015


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Louis Bidwell, Asheville, North Carolina; Douglas A. Ruley,
Leicester, North Carolina, for Appellants. Sean F. Perrin, WOMBLE
CARLYLE SANDRIDGE & RICE, LLP, Charlotte, North Carolina; Ronald
K. Payne, LONG, PARKER, WARREN, ANDERSON & PAYNE, PA, Asheville,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John William Bishop (“John”) and his mother, Donna J. Bishop

(“Donna”),       appeal   the    district      court’s    order      adopting       the

magistrate     judge’s     revised   recommendation       and    dismissing        with

prejudice Donna’s federal claims under 42 U.S.C. § 1983 (2012);

dismissing     with    prejudice     the   Bishops’      state   law   claims       for

negligence and bailment against Appellees Holland and Lau in their

individual capacities; dismissing with prejudice Donna’s state law

claims against Appellee Garner; and dismissing without prejudice

Donna’s remaining state law claims.              The Bishops assert that the

court    erred    in    dismissing    Donna’s    federal     claims,      erred      in

dismissing the negligence and bailment claims, and abused its

discretion in exercising supplemental jurisdiction over some of

their state law claims but not others.                   Finding no error, we

affirm.

       We review de novo a district court’s dismissal for failure to

state a claim, accepting factual allegations in the complaint as

true    and   drawing     all   reasonable     inferences       in   favor    of    the

nonmoving     party.       Kensington      Volunteer     Fire    Dep’t,      Inc.    v.

Montgomery Cnty., 684 F.3d 462, 467 (4th Cir. 2012); see Fed. R.

Civ. P. 12(b)(6).         To survive a motion to dismiss, a complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level,” with “enough facts to state a claim



                                           3
to relief that is plausible on its face.”                 Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007).              Under this standard, bare

legal conclusions “are not entitled to the assumption of truth”

and are insufficient to state a claim.                 Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009).          Moreover, when “a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops

short   of   the   line       between    possibility    and   plausibility     of

entitlement to relief.”           Id. at 678 (internal quotation marks

omitted).

     The Bishops first challenge the dismissal of Donna’s § 1983

claims, asserting that personal property was wrongfully seized

from her home because the items were not listed in the search

warrants.    A valid search warrant must “particularly describ[e]

the place to be searched, and the persons or things to be seized.”

U.S. Const. amend. IV.           The purpose of this requirement is to

preclude officers from a general, “exploratory rummaging in a

person’s belongings.”         United States v. Dargan, 738 F.3d 643, 647

(4th Cir. 2013) (internal quotation marks omitted).

     “Nevertheless,       a    warrant    is   not    intended   to   impose   a

constitutional strait jacket on investigating officers.                 Courts

must refrain from interpreting warrant terms in a hypertechnical

manner, and should instead employ a commonsense and realistic

approach.”    Id. (citation and internal quotation marks omitted).



                                          4
“A search is not invalidated in its entirety merely because some

seized items were not identified in the warrant.”           United States

v. Robinson, 275 F.3d 371, 381 (4th Cir. 2001).          Thus, to prevail

on an unlawful seizure claim, a plaintiff must prove that the

government unreasonably seized property. Soldal v. Cook Cnty., 506

U.S. 56, 71 (1992).

     Although some of the personal property seized was not listed

in the search warrants, we find no error in the district court’s

dismissal of these claims.       A commonsense but not hypertechnical

review of the search warrants accounts for the items seized.           The

mere assertion, without more, that police seized some items not

listed    in   the    warrants    does    not   render      the   seizures

unconstitutional.

     The Bishops next contend that the district court erred in

dismissing their state law claims for negligence and bailment

against Holland and Lau in their individual capacities, arguing

that public official immunity did not apply.          We disagree.      In

North    Carolina,   public   officials   are   generally    immune   from

personal liability for negligence in the performance of their

duties unless evidence demonstrates that they acted maliciously,

corruptly, or outside the scope of their official authority.

Bailey v. Kennedy, 349 F.3d 731, 742 (4th Cir. 2003); Wilcox v.

City of Asheville, 730 S.E.2d 226, 238 (N.C. Ct. App. 2012).          Here,



                                    5
the   Bishops   have    neither    alleged     nor   presented    any    evidence

demonstrating that Holland or Lau acted maliciously, corruptly, or

outside the scope of their official authority.                   Moreover, the

Bishops’    mere     allegations   of   gross    negligence      cannot    defeat

immunity.    Shaw v. Stroud, 13 F.3d 791, 803 (4th Cir. 1994).

      The Bishops also challenge the district court’s exercise of

supplemental jurisdiction over their state law claims.                  We review

the court’s exercise of supplemental jurisdiction for abuse of

discretion.     Jordahl v. Democratic Party of Va., 122 F.3d 192, 203

(4th Cir. 1997).       The doctrine of supplemental jurisdiction allows

district courts “authority to decline to exercise supplemental

jurisdiction in limited circumstances, including . . . where the

court     dismisses     the   claims    over     which     it    has     original

jurisdiction.”       ESAB Group, Inc. v. Zurich Ins. PLC, 685 F.3d 376,

394 (4th Cir. 2012); see 28 U.S.C. § 1367(c)(3) (2012).                        In

deciding whether to exercise supplemental jurisdiction, a court

should consider “the values of judicial economy, convenience,

fairness, and comity.”        Carnegie–Mellon Univ. v. Cohill, 484 U.S.

343, 350 (1988).      We conclude that the district court did not abuse

its     discretion    in   exercising       supplemental   jurisdiction       and

dismissing the state law claims that involved issues of settled

state law.      Mauro v. S. New England Telecomms., Inc., 208 F.3d

384, 388 (2d Cir. 2000).



                                        6
     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                7